Citation Nr: 1046192	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  06-34 507	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to a rating in excess of 20 percent for residuals of 
a right shoulder injury with degenerative joint disease and 
impingement.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1989 to December 
1995.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Offices (RO) in Winston-Salem, North 
Carolina.

In a February 2010 decision, the Board denied the claim.  The 
Veteran, in turn, appealed the Board's denial to the United 
States Court of Appeals for Veterans Claims (Court).  In 
September 2010, the Court granted the parties' joint motion for 
remand, vacating the Board's decision, and remanding the claim to 
the Board for further proceedings consistent with the joint 
motion.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In light of points raised in the parties' joint motion for remand 
(JMR), and the Board's review of the claims file, further RO 
action on the claim on appeal is warranted.

The revised VCAA duty to assist also requires that VA make 
reasonable efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim and in claims for disability 
compensation requires that VA provide medical examinations or 
obtain medical opinions when necessary for an adequate decision.  
38 C.F.R. § 3.159.

In the Joint Motion, the parties expressed concern that there was 
no discussion of any interference with employment regarding the 
Veteran's symptomatology.  The Board notes that the last VA 
examination was conducted in September 2007-over three years 
ago-and the examination report did not include any discussion 
regarding the Veteran's symptoms and his employment.  In Green 
(Victor) v. Derwinski, 1 Vet. App. 121, 124 (1991), the Court 
held that the duty to assist may include "the conduct of a 
thorough and contemporaneous medical examination, one which takes 
into account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Consequently, the Board finds additional development is 
required prior to appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should contact the Veteran and 
obtain the names, addresses, and approximate 
dates of treatment of all medical care 
providers who treated the Veteran for his 
shoulder disorder.  After the Veteran has 
signed the appropriate releases, those 
records not already associated with the 
claims file should be obtained and associated 
with the claims folder.  All attempts to 
procure records should be documented in the 
file.  If the AMC/RO cannot obtain records 
identified by the Veteran, a notation to that 
effect should be inserted in the file.  The 
Veteran and his representative are to be 
notified of unsuccessful efforts in this 
regard, in order to allow the Veteran the 
opportunity to obtain and submit those 
records for VA review.

In particular, the AMC/RO is requested to 
obtain all current applicable records from 
VAMC Durham.

2.  Thereafter, the Veteran should be 
afforded a VA joints examination to evaluate 
his right shoulder disability.  All indicated 
tests and studies, including X-ray studies, 
are to be performed.  Prior to the 
examination, the claims folder and a copy of 
this remand must be made available to the 
physician for review of the case.  A notation 
to the effect that this record review took 
place should be included in the report of the 
physician.  

The right shoulder examination must be 
conducted following the protocol in VA's 
Disability Examination Worksheet for VA 
Joints Examination, revised on December 9, 
2009.  Range of Motion testing must be 
completed, and x-rays should be taken.  As 
requested by the Joint Motion, the examiner 
is asked to comment on the presence of any 
glenhumeral arthritis, tendon tears, 
tenderness, and/or atrophy. The examiner 
should further comment on the right shoulder 
disability's effect on the Veteran 
employability.

3.  The Veteran must be given adequate notice 
of the date and place of any requested 
examination.  A copy of all notifications, 
including the address where the notice was 
sent must be associated with the claims 
folder.  The Veteran is to be advised that 
failure to report for a scheduled VA 
examination without good cause shown may have 
adverse effects on his claim.

4.  After completion of the above and any 
additional development deemed necessary, the 
AMC/RO must readjudicate the Veteran's claim 
of entitlement to a higher rating for the 
right shoulder DJD on the basis of all the 
evidence on file and all governing legal 
authority.  

As requested in the Joint Motion, the AMC/RO 
is requested to consider whether referral for 
extraschedular consideration is warranted 
under 38 C.F.R. § 3.321 due to marked 
interference with employment.  Additionally, 
as requested in the Joint Motion, the AMC/RO 
is requested to consider the applicability of 
diagnostic codes other than diagnostic code 
5201 to account for all of the symptomatology 
attributable to the Veteran's service-
connected right shoulder disorder.

If the benefit sought on appeal is not 
granted, the Veteran and his representative 
must be provided with a supplemental 
statement of the case (SSOC).  An appropriate 
period of time should then be allowed for a 
response, before the record is returned to 
the Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


